MARCH 18, 2011 BY EDGAR CORRESPONDENCE FILING AND BY FAX: 1-202-772-9220 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-4631 Attention: Terence O’Brien Accounting Branch Chief Dear Mr. O’Brien: Re:Valcent Products Inc. (the “Company”) March 31, 2010 audited financial statements In our response to your February 03, 2011 letter the Company acknowledges the following: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the filing; 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours sincerely, Valcent Products Inc. /s/ John N. Hamilton John N. Hamilton CFO
